Exhibit 10.219

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“First Amendment”), dated as of November 15, 2017 among UNITED AIRLINES, INC. ,
a Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC., a
Delaware corporation (“UCH”), BARCLAYS BANK PLC, as Fronting Lender, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders party to the
Loan Agreement referred to below (together with its permitted successors in such
capacity, the “Administrative Agent”), and on behalf of the Consenting Lenders
(as defined below) executing consents to this Amendment and each Revolving
Lender. Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Loan Agreement referred to below (as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, UCH and certain of its subsidiaries other than the
Borrower from time to time, as guarantors, the Lenders and the Administrative
Agent are parties to a $3,500,000,000 Amended and Restated Credit and Guaranty
Agreement dated as of March 29, 2017 (as amended, modified and supplemented and
in effect on the date hereof, the “Loan Agreement”) comprised of a
$2,000,000,000 revolving credit and revolving letter of credit facility and a
$1,500,000,000 term loan facility (of which $1,492,500,000 was outstanding
immediately prior to effectiveness of this First Amendment);

WHEREAS, the Borrower has requested to amend certain terms of the Loan Agreement
as hereinafter set forth;

WHEREAS, with respect to the Term Lenders holding any Term Loans outstanding
immediately prior to the First Amendment Effective Date (as defined below) (such
Term Loans, the “Refinanced Term Loans”) whose executed consent to this First
Amendment has not been received by the Administrative Agent on or prior to a
deadline (the “Non-Consenting Lenders”; the Term Lenders that are not the
Non-Consenting Lenders (including the “Fronting Lender” as defined below) are
hereinafter referred to as the “Consenting Lenders”) as agreed between the
Borrower and the Administrative Agent and announced by the Administrative Agent
to the Term Lenders (the “Consent Deadline”), the Borrower hereby gives notice
to each Non-Consenting Lender, pursuant to Section 10.08(e) of the Loan
Agreement, that upon the First Amendment Effective Date, the principal amount of
and accrued and unpaid interest on its Refinanced Term Loans will be repaid in
full on behalf of the Borrower by the Administrative Agent or Barclays Bank PLC,
as Fronting Lender (the “Fronting Lender”);

WHEREAS, on the First Amendment Effective Date, the Refinanced Term Loans held
by the Consenting Lenders and Fronting Lender shall be converted to new Class B
Term Loans (the “Replacement Term Loans”); and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1 - Loan Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section 2 hereof:

(a)    Amended Definition. Section 1.01 of the Loan Agreement shall be amended
by amending and restating in its entirety the below definition as follows:

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

 

Class of Loans    Applicable Margin
Eurodollar Loans     Applicable Margin
ABR Loans  

Class B Term Loans

     2.00 %      1.00 % 

Revolving Loans

     2.25 %      1.25 % 

(b)    New Definitions. Section 1.01 of the Loan Agreement shall be amended by
adding in appropriate alphabetical order the following definitions:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

(c)    Section 2.09. Section 2.09 is hereby amended by adding the following at
the end of such section:

“Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with this Section 2.09, that reasonable means do not exist for ascertaining the
applicable LIBO Rate and the Administrative Agent and the Borrower mutually
determine that the syndicated loan market has broadly accepted a replacement
standard for the LIBO Rate, then the Administrative Agent and Borrower may,
without the consent of any Lender, amend this Agreement to adopt such new
broadly accepted market standard and to make such other changes as shall be
necessary or appropriate in the good faith determination of the Administrative
Agent and the Borrower in order to implement such new market standard herein and
in the other Loan Documents so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such replacement
standard is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.”



--------------------------------------------------------------------------------

(d)    Section 2.10. The first sentence of Section 2.10(b) shall be amended and
restated to read as follows: The principal amount of the Class B Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
of $3,750,000, on the 29th day of each March, June, September and December,
commencing on December 29, 2017.

(e)    Section 2.13. Section 2.13(d) of the Loan Agreement shall be amended by
deleting the words “the first six months after the Closing Date” in the first
and second sentences of such Section and replacing them with “six months after
November 15, 2017” in each such instance.

(f)    Certain ERISA Matters. A new Section 10.20 is added to the Credit
Agreement as follows:

“SECTION 10.20. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of each party to this Agreement, each Lead Arranger, each Joint
Lead Arranger and their respective Affiliates, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the



--------------------------------------------------------------------------------

best knowledge of such Lender, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
party to this Agreement, each Lead Arranger, each Joint Lead Arranger and their
respective Affiliates, that:

(i) none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

SECTION 2 - Conditions to Effectiveness. This First Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “First Amendment Effective Date”):

(i)    the Administrative Agent and the Borrower shall have received a signed
signature page to this First Amendment from the Borrower, the Guarantor, the
Fronting Lender, each Revolving Lender and the Administrative Agent and a signed
consent from each Consenting Lender, and in the case of each such Consenting
Lender such Consenting Lender shall have elected on its signature page either
“Option A” or “Option B” as described in Exhibit A hereto;

(ii)    the Administrative Agent shall have received with respect to the
Borrower a certificate of the Secretary of State of the state of Delaware, dated
as of a recent date, as to its good standing;

(iii)    the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary (or similar officer), of the Borrower dated
the date hereof and certifying as to the incumbency and specimen signature of
each officer of the Borrower executing this First Amendment or any other
document delivered by it in connection herewith;

(iv)    the Borrower shall have paid to the Administrative Agent for the benefit
of itself and the Consenting Lenders the then-unpaid balance of all accrued and
unpaid fees due, owing and payable by the Borrower to them in connection with
this First Amendment, as agreed to by the Borrower, and the reasonable
attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP as counsel to the
Administrative Agent and to the Fronting Lender incurred in connection with the
preparation, execution and delivery of this First Amendment as to which the
Borrower shall have received an invoice prior to the First Amendment Effective
Date;



--------------------------------------------------------------------------------

(v)    the Administrative Agent shall have received an Officer’s Certificate
from the Borrower certifying as to the truth in all material respects of the
representations and warranties set forth in Section 3 of this First Amendment as
though made by it on the date hereof, except to the extent that any such
representation or warranty relates to a specified date, in which case as of such
date (provided, that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date, before and after
giving effect to the First Amendment);

(vi)    all interest accrued on the Term Loans that has not yet been paid by the
Borrower to the Administrative Agent as of the First Amendment Effective Date
shall have been paid in full; and

(vii)    all amounts owing to the Non-Consenting Lenders pursuant to
Section 2.15 (Break Funding Payments) of the Loan Agreement in connection with
the repayment of their Refinanced Term Loans pursuant to this First Amendment
shall have been paid by the Borrower to the Administrative Agent for the account
of each such Non-Consenting Lender, subject in the case of each Non-Consenting
Lender to its giving the Borrower a written certificate setting forth any such
amount due to it at least one Business Day prior to the First Amendment
Effective Date.

The Administrative Agent shall promptly notify the parties hereto of the
occurrence of the First Amendment Effective Date.

SECTION 3 - Representations and Warranties. In order to induce the Consenting
Lenders and the Administrative Agent to enter into this First Amendment, the
Borrower represents and warrants to each of the Consenting Lenders and the
Administrative Agent that on and as of the date hereof after giving effect to
this First Amendment, (i) no Event of Default has occurred and is continuing or
would result from giving effect to the First Amendment and (ii) the
representations and warranties contained in the Loan Agreement and the other
Loan Documents (other than the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a) of the Loan Agreement), are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof except to the extent that such representations
and warranties expressly relate to an earlier date and in such case as of such
date; provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date, before and after giving effect to the First Amendment.

SECTION 4 - Reference to and Effect on the Loan Agreement; Ratification. At and
after the effectiveness of this First Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement, as amended by this First Amendment. The Loan Agreement and each of
the other Loan Documents, as specifically amended by this First Amendment, and
the obligations of the Borrower hereunder and thereunder, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. The parties hereto confirm and agree that the guaranty under
Section 9 of the Loan Agreement shall continue in full force and effect after
giving effect to this First Amendment, and the term “Obligations” as used in the
Loan Agreement shall include all



--------------------------------------------------------------------------------

obligations of the Borrower under the Loan Agreement, as amended by this First
Amendment. This First Amendment shall be deemed to be a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents. The execution,
delivery and effectiveness of this First Amendment shall not, except as
expressly provided herein, operate as an amendment or waiver of any right, power
or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents.

SECTION 5 - Execution in Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a consent to
this First Amendment by each Consenting Lender shall be irrevocable and shall be
binding upon such Consenting Lender’s successors, permitted transferees and
permitted assigns. This First Amendment shall become effective as set forth in
Section 2, and from and after the First Amendment Effective Date shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted transferees and permitted assigns. Delivery of an executed
counterpart of a signature page of this First Amendment or of a consent to this
First Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this First Amendment or such
consent, respectively.

SECTION 6 - Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7 - Refinancing of Non-Consenting Lender Term Loans; Assignments of
Certain Lenders. Subject to the satisfaction of the conditions set forth in
Section 2 and effective as of the First Amendment Effective Date:

(a)    the outstanding Refinanced Term Loans of each Non-Consenting Lender
shall, pursuant to 10.08(e) of the Loan Agreement, be repaid, on behalf of the
Borrower by payment from the Fronting Lender of an amount equal to the
outstanding principal amount of, and accrued and unpaid interest on all of such
Refinanced Term Loans, and all of such Non-Consenting Lender’s existing
Refinanced Term Loans shall be deemed refinanced by new Class B Term Loans held
by the Fronting Lender in an amount corresponding to the amount of existing
Refinanced Term Loans held by such Non-Consenting Lender,

(b)    each Consenting Lender who elects Option A as described in Exhibit A
hereto will hold new Class B Term Loans, in a principal amount equal to its
Refinanced Term Loans or greater amount as agreed between such Consenting Lender
and the Fronting Lender, subject to the amended terms described in this First
Amendment,

(c)    each Consenting Lender who elects Option B as described in Exhibit A
hereto (each such Lender a “Cash Roll Lender”), shall on or prior to the First
Amendment Effective Date and upon execution and delivery of its consent as
described in Exhibit A hereto (i) be deemed to have assigned its Refinanced Term
Loans to the Fronting Lender pursuant to the



--------------------------------------------------------------------------------

terms hereof (the “First-Step Assignment”), (ii) receive an amount equal to the
outstanding principal amount of, and accrued and unpaid interest to but
excluding the First Amendment Effective Date on, such Refinanced Term Loans and
(iii) commit (or have such other Eligible Assignees as such Cash Roll Lender may
designate commit) to purchase new Class B Term Loans from the Fronting Lender in
a principal amount to be determined by the Fronting Lender up to the amount of
the Refinanced Term Loans such Cash Roll Lender assigned pursuant to the
First-Step Assignment (or such greater amount as may be agreed between such Cash
Roll Lender and the Fronting Lender),

(d)    the Replacement Term Loans shall be deemed the Class B Term Loans and
replace the Refinanced Term Loans, and all Replacement Term Loans shall be
subject to the same Interest Period as the Refinanced Term Loans in existence
immediately prior to the First Amendment Effective Date, and shall continue to
accrue interest in accordance with Section 2.07 of the Credit Agreement on and
after the First Amendment Effective Date at the same interest rate, except for
the change in the Applicable Margin pursuant to this First Amendment effective
on the First Amendment Effective Date, and

(e)    the Fronting Lender shall advance a Replacement Term Loan in a principal
amount equal to the principal amount of Refinanced Term Loans required to be
paid by the Fronting Lender pursuant to this Section 7.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Revolving Lender By:  

/s/ Cristina Caviness

  Name:  Cristina Caviness   Title:    Vice President

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Fronting Lender and a Revolving Lender By:  

/s/ Tom Blouin

  Name:   Tom Blouin   Title:   Managing Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Lender By:  

/s/ Christopher Wozniak

  Name:   Christopher Wozniak   Title:   Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

BNP PARIBAS, as a Revolving Lender   By:  

/s/ Robert Papas

    Name:   Robert Papas     Title:   Managing Director   By:  

/s/ Angela Bentley Arnold

    Name:   Angela Bentley Arnold     Title:   Managing Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Lender By:  

/s/ Meghan O’Connor

  Name:   Meghan O’Connor   Title:   Vice President

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Revolving Lender By:  

/s/ Elisa Lajonchere

  Name:   Elisa Lajonchere   Title:   Managing Director By:  

/s/ Brian Bolotin

  Name:   Brian Bolotin   Title:   Managing Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender By:  

/s/ Vipul Dhadda

  Name:   Vipul Dhadda   Title:   Authorized Signatory

 

By:   /s/ D. Andrew Maletta

  Name:   D. Andrew Maletta  

Title:

 

Authorized Signatory

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender By:   /s/ Marcus
Tarkington

  Name:   Marcus Tarkington   Title:   Director

 

By:

 

/s/ Anca Trifan

   

  Name:   Anca Trifan   Title:   Managing Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Lender

By:

 

/s/ Chris Lam

  Name:   Chris Lam   Title:   Authorized Signatory

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Revolving
Lender

By:

 

/s/ Christopher McKay

  Name:   Christopher McKay   Title:   Director

 

By:

  /s/ Peichen Chen

 

Name:

  Peichen Chen  

Title:

  Assistant Vice President

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Revolving Lender

By:

  /s/ Brian Roggi

  Name:   Brian Roggi   Title:   Authorized Signatory

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING INC., as a Revolving Lender

By:

 

/s/ Brian Roggi

  Name:   Brian Roggi   Title:   Vice President

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Revolving Lender

By:

 

/s/ Daniel Mattern

  Name:   Daniel Mattern   Title:   Associate Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

STATE BANK OF INDIA, as a Revolving Lender

By:

 

/s/ Rahul Joshi

  Name:   Rahul Joshi   Title:   Head Corporate Credit

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Revolving Lender By:  

/s/ Thomas M. Molitor

  Name: Thomas M. Molitor   Title:   Managing Director

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

COMPASS BANK, as a Revolving Lender By:  

/s/ Daniel Feldman

  Name: Daniel Feldman   Title:   Vice President

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

UNITED AIRLINES, INC. By:  

/s/ Andrew Levy

  Name:   Andrew Levy   Title:  

Executive Vice President

and Chief Financial Officer

UNITED CONTINENTAL HOLDINGS, INC. By:  

/s/ Andrew Levy

  Name:   Andrew Levy   Title:  

Executive Vice President

and Chief Financial Officer

 

UAL 2017

Repricing Amendment



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT

AND GUARANTY AGREEMENT

November 6, 2017

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 29, 2017 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Loan Agreement”) among UNITED AIRLINES,
INC., a Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC.
and its other subsidiaries party thereto as guarantors from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (together
with its permitted successors in such capacity, the “Administrative Agent”), and
the “Lenders” party thereto.

Posted for your review is a draft of the First Amendment (the “Amendment”) to
the Loan Agreement. Barclays Bank PLC will be acting as Fronting Lender in
connection with the Amendment. Capitalized terms used and not defined in this
Consent have the meanings set forth in the Loan Agreement, as amended by the
Amendment.

This Consent sets forth the procedures for (i) submitting your consent to the
Amendment; (ii) electing either (a) a cashless roll as described in Option A
below or (b) a cash roll as described in Option B below; (iii) electing not to
consent to the Amendment and be treated as a “Non-Consenting Lender” and/or
(iv) submitting questions or comments on the Amendment.

PROCEDURES FOR CONSENTING TO THE AMENDMENT

Each Term Lender is requested to consent to the Amendment by following the
procedures set forth herein. Additionally, each Consenting Lender may elect one
of the following options:

 

  •   OPTION A (Cashless): If you elect Option A, on the First Amendment
Effective Date, your Class B Term Loans, in a principal amount equal to your
Refinanced Term Loans or greater amount as agreed between you and the Fronting
Lender, will automatically be subject to the amended terms described in the
Amendment.

 

  •   OPTION B (Cash Roll): If you elect Option B, on the First Amendment
Effective Date (i) your Class B Term Loans will be assigned to the Fronting
Lender pursuant to the terms of the Amendment (the “First-Step Assignment”),
(ii) you will receive an amount equal to the outstanding principal amount of,
together with accrued and unpaid interest to the First Amendment Effective Date
on, such Term Loans, and (iii) you or such other Eligible Assignees as you may
designate will commit to purchase new Class B Term Loans from the Fronting
Lender (the “Second-Step Assignment”) in a principal amount to be determined by
the Fronting Lender up to the amount of the original Class B Term Loans you
assigned pursuant to the First-Step Assignment (or such greater amount as may be
agreed between you and the Fronting Lender).

In order to consent to the Amendment and elect either Option A or Option B, each
Consenting Lender is required to complete and sign the signature page to the
Amendment (a copy of which is attached hereto as Annex I, with the full
Amendment document being posted separately to



--------------------------------------------------------------------------------

Intralinks). In addition, if you elect Option B, the Fronting Lender will
separately be contacting you to arrange execution and delivery of appropriate
Assignment and Acceptance to effect the Second-Step Assignment.

Delivery Instructions for Consenting Lenders: If you are a Consenting Lender,
please indicate your consent to the Amendment by submitting an executed
signature page, a form of which is attached hereto as Annex I, to
UnitedAirlinesNov17@lendamend.com no later than 1:00p.m., New York City time, on
November 9, 2017. For questions about signature pages or execution matters
please contact LendAmend at +1 (646) 453-2861. Term Lenders not delivering a
signature page prior to such time will be treated as “Non-Consenting Lenders”
with respect to the Amendment. Please note that EACH LEGAL ENTITY MUST SUBMIT A
SEPARATE SIGNATURE PAGE.

PROCEDURES FOR NON-CONSENTING LENDERS

If you do not wish to consent to the Amendment for any of your Class B Term
Loans, you are requested to please promptly advise the Fronting Lender of your
intention. Non-Consenting Lenders will be repaid in accordance with the
Amendment.

PROCEDURES FOR UPSIZING COMMITMENTS

Each existing Lender that wishes to upsize its Class B Term Loan commitment in
excess of its current amount is asked to contact their sales representative at
Barclays Bank.

REQUEST FOR REVIEW AND COMMENTS TO THE AMENDMENT

Each Lender is requested to review the terms of the Amendment.

All questions or comments on the Amendment of a business nature should be
directed to Barclays Bank at:

 

  •   Michael Miller, michael.miller3@barclays.com, (212) 526-1288.

If you have any questions of a legal nature, they should be directed to the
counsel for the Fronting Lender and the Administrative Agent, Milbank, Tweed,
Hadley & McCloy LLP at:

 

  •   Elihu F. Robertson, erobertson@milbank.com, (212) 530-5187

 

  •   James V. Pascale, jpascale@milbank.com, (212) 530-5370

 

  •   Joshua Forman, jforman@milbank.com, (212) 530-5246



--------------------------------------------------------------------------------

ANNEX I

CONSENTING LENDERS

By a Term Lender’s signature hereto, such Term Lender is electing to consent to
the Amendment by Option A: CASHLESS for the entire principal amount of Term
Loans held by such Term Lender unless a different option is checked:

CURRENT HOLDING AMOUNT: $                                    

PLEASE CHECK:

OPTION A : ☐ CASHLESS

OPTION B : ☐ CASH ROLL

 

LENDER:  

 

  By:  

 

    Name:     Title:   *By:  

 

    Name:     Title:

 

 

*  For Lenders requiring a second signature line.

** If you do not check any boxes you will be deemed to have elected a FULL
CASHLESS ROLL.

*** In the event of immaterial discrepancies between lender indicated holding
amount and the Agent’s Lender Register, the Agent’s Lender Register will
prevail.